. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 ae rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "its" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of the claim due to indefiniteness. The applicant should be aware that once the claims have been corrected to remove the problems concerning indefiniteness, prior art may be used to reject the claims and the next action made final or if the application is in a final status the amendment after final may not be entered as requiring further search and/or consideration. 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hurff 919173. Hurff  a supporting wire structure for holding a floral .  

    PNG
    media_image1.png
    643
    430
    media_image1.png
    Greyscale

Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hurlbut 2,246,441. Hurlbut  a supporting wire structure for holding a floral arrangement, comprising: a core structure (11’), said core structure having a length, said core structure formed of metal, wood, polymer or foam; and a series of wire lengths (23/24) secured with and extending from said core structure, said wire lengths arranged extending in many directions from said core structure, and said wire lengths disposed for holding flowers, leaves, or other greenery for display as a floral arrangement; the supporting wire structure of claim 1, wherein said core structure may be formed of solid or tubular material, and having cross-sectional shape of round, square, rectangular, or of oval configuration; the supporting wire structure of claim 2, wherein said series of wire lengths extending radially or tangentially from the core structure, and said wire .  

    PNG
    media_image2.png
    420
    467
    media_image2.png
    Greyscale

Claim(s) 1-4, and 7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Swanson 935,562. Swanson discloses a supporting wire structure for holding a floral arrangement, comprising: a core structure (A), said core structure having a length, said core structure formed of metal, wood, polymer or foam; and a series of wire lengths (B1, B2, B20) secured with and extending from said core structure, said wire lengths arranged extending in many directions from said core structure, and said wire lengths disposed for holding flowers, leaves, or other greenery for display as a floral arrangement; the supporting wire structure of claim 1, wherein said core structure .
wherein the series of wire lengths extend from all sides of the core structure, for holding the floral arrangement secured in place thereto, and the supporting wire structure with its floral arrangement may be suspended vertically during its usage and display.  
 
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (series of wire lengths
solid material core structure of rectangular configuration being of longitudinal straight length extending from three sides)]                   
    PNG
    media_image3.png
    470
    369
    media_image3.png
    Greyscale

1-4, and 8 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Hagle, Sr. et al. (Hagle) 3,357,570. Hagle discloses a supporting wire structure for holding a floral arrangement, comprising: a core structure (10), said core structure having a length, said core structure formed of metal, wood, polymer or foam; and a series of wire lengths (12) secured with and extending from said core structure, said wire lengths arranged extending in many directions from said core structure, and said wire lengths disposed for holding flowers, leaves, or other greenery for display as a floral arrangement; the supporting wire structure of claim 1, wherein said core structure may be formed of solid or tubular material, and having cross-sectional shape of round, square, rectangular, or of oval configuration; the supporting wire structure of claim 2, wherein said series of wire lengths extending radially or tangentially from the core structure, and said wire lengths being of either short, medium, or lengthy dimensions; the supporting wire structure of claim 3, wherein said core structure (10) is formed of one of a longitudinal straight length, arcuate, serpentine, or circular of design; wherein the series of wire lengths extend from all sides of the core structure, for holding the floral arrangement secured in place thereto, and the supporting wire structure with its floral arrangement may be suspended vertically during its usage and display; the supporting wire structure of claim 1, wherein the series of wire lengths extend from all sides of the core structure, for holding the floral arrangement secured in place thereto, and the supporting wire structure with its floral arrangement may be suspended vertically during its usage and display.  
 

    PNG
    media_image4.png
    524
    252
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanson 935,562. Swanson discloses the claimed invention except for wherein said wire lengths are formed of a wire material of approximately 18 gauge, and said wire material is wrapped around the said core when assembled; wherein the wire lengths being formed of wire of substantially less than 18 gauge and said wire structure capable of being bent to accommodate and secure the floral arrangements in place during its display.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wire lengths are formed of a wire material of approximately 18 gauge, and said wire material is wrapped around the said core when assembled; wherein the wire lengths being formed of wire of substantially less than 18 gauge and said wire structure capable of being bent to accommodate and secure the floral arrangements in place during its display, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurff 919173. Hurff discloses the claimed invention except for wherein said wire lengths are formed of a wire material of approximately 18 gauge, and said wire material is wrapped around the said core when assembled; wherein the wire lengths being formed of wire of substantially less than 18 gauge and said wire structure capable of being bent to accommodate and secure the floral arrangements in place during its display.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wire lengths are formed of a wire material of approximately 18 gauge, and said wire material is wrapped around the said core when assembled; wherein the wire In re Leshin, 125 USPQ 416.
Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colbert 4,942,692. Colbert discloses a supporting wire structure for holding a floral arrangement, comprising: a core structure (32), said core structure having a length, said core structure; and a series of wire lengths (20, 10) secured with and extending from said core structure, said wire lengths arranged extending in many directions from said core structure, and said wire lengths disposed for holding flowers, leaves, or other greenery for display as a floral arrangement; the supporting wire structure of claim 1, , capable of retaining moisture, to enhance the usable life of the floral arrangement when secured onto the wire structure during its assembly and application.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have formed of metal, wood, polymer or foam or wherein said core structure may be formed of a polymer foam, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional supporting wire structures. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631